Case: 14-40627      Document: 00512866864         Page: 1    Date Filed: 12/11/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                      No. 14-40627                      December 11, 2014
                                                                           Lyle W. Cayce
VERNON KING, JR.,                                                               Clerk


                                                 Plaintiff-Appellant

v.

UNKNOWN PARTIES,

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:14-CV-108


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Vernon King, Jr., Texas prisoner # 590316, moves this court for
authorization to proceed in forma pauperis (IFP) following the district court’s
dismissal of his 42 U.S.C. § 1983 complaint. Under 28 U.S.C. § 1915(g), a
prisoner may not proceed IFP in a civil action or in an appeal of a judgment in
a civil action if the prisoner has, on three or more prior occasions, while
incarcerated, brought an action or appeal that was dismissed as frivolous or
for failure to state a claim, unless the prisoner is under imminent danger of


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40627    Document: 00512866864     Page: 2   Date Filed: 12/11/2014


                                 No. 14-40627

serious physical injury. Banos v. O’Guin, 144 F.3d 883, 885 (5th Cir. 1998).
King has failed to show that he should be allowed to proceed IFP on appeal
under § 1915(g) or that his appeal of the district court’s judgment presents a
nonfrivolous issue. See Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982).
King’s motion for leave to proceed IFP is denied.
      The facts surrounding the IFP decision are inextricably intertwined with
the merits of the appeal. See, e.g., Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
1997). The appeal of the judgment of the district court presents no nonfrivolous
issues, and the appeal is dismissed as frivolous. 5th CIR. R. 42.2.
      IFP DENIED; APPEAL DISMISSED.




                                       2